Case: 1:19-cv-07972 Document #: 1 Filed: 12/05/19 Page 1 of 3 PagelD #:1

United States District Court
Northern District of Illinois

Samson Ubch, )
Plaintiff )

)

)
V.

1:19-ev-07972

) Judge Manish S. Shah
Chicago State Pharmacy school, ) Magistrate Judge M. David Weisman
Defendant )

COMPLAINT
1.

In Spring semester 2018, | was unfairly dismissed without any chance to repeat my
classes as it was written in the handbook. The academic standing committee made a
false allegation against me that | had repeated and was on probation prior to failing two
classes from that semester. In which | appealed to the office of then Dean (Dr. Coleman)
that the reason that Drs. Newaz and Gentry (as the spear headed leaders of the
committee) dismissed me was unfounded. | was able to prove to her that | had none of
those criterial they based the dismissal upon. To prove my point, | sent her a certified
email that the former academic standing committee sent to me before leaving the
school. In Fall semester 2017, when | got my first D-grade from DMTM 1, Dr. Rakah sent
me an email that since | got a D-grade in DMTM 1 in Fall semester 2017, would
automatically put me in academic warning and not probation and that failure to get a C-
grade or above in any class in coming spring semester 2018 would put me on probation.
Dr. Coleman, after investigating the matter, decided to uphold my appeal on the
dismissal letter from academic standing committee and allowed me to repeat P-3 year.
She said that | had neither repeated nor on probation prior to failing those two classes,
Ever since | was allowed to repeat, | noticed that | was always picked on including fellow
students. | had to fight for what many students get freely.

In Fall 2018, when I took DMTM 1 the second time, to prove my claim that | was picked
on and discriminated by professors and alike, | was rejected by all the students ina
group assigned to me and the Dr. Reddy did nothing but rather put me by myself. Since
the pharmacy school in Chicago State University started, nobody had done this course
(DMTM 1) by themselves. Dr. Reddy has the power and authority as the coordinator of
the course and also the facilitator of the group that she initially assigned me to, to call to
question their discrimination towards me and put an end to it. The class had a minimum
of 15 groups of 4-5 students in each group. While other students were working together
| was made to work alone without considering the fact that we paid equal tuition for

\b
Case: 1:19-cv-07972 Document #: 1 Filed: 12/05/19 Page 2 of 3 PagelD #:2

  
 

 
 
   
   
   
   
   
   
   
   
   
   
   
   
  

the class. Dr. Reddy did not give me the chance to join another group, perhaps one of
them may have accepted me. So | did the three soap notes, two presentations and one
journal club research paper by myself, which was unfair and rubbed me the chance of
studying better in my exams. Nobody in that group got less than a C-grade, and it was
only me that got a D-grade because the least grade any of the groups under her (which
was four groups of five students each and me) was 90% in all and gave me 81% in all.
The funny aspect of it was that, when | passed the second part (DMTM 2) in Spring
semester 2019, which was coordinated by a different professor, some of them that
easily passed DMTM 1 could not pass it because DMTM 2 was a lot harder and coupled
with the fact that the DMTM2 professor gave me a zero from the get go because he put
a different patient in my chart and after | had finished treating it he assigned a zero to
me. Whereas he forgot that that same thing had happened to one of the student but
rather he told him that he can only grade off of the disease state the student treated.

 
  
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
 
   
   
   
   
   
   
   
   
     
   

When | got the second D-grade in DMTM 1 in Fall 2018, academic standing committee
called me for questioning and | told them all that happened during that semester, how
the group rejected me and Dr. Reddy taking their side and punished me by making me
to do all the works by myself. Their response was that, they were not concern of nothing
else but a student grade, that another committee handles that. The next day they sent
me a dismissal letter the second time. | appealed to the grievance committee regarding
how | was treated. In January 2019 the meeting was held before the spring semester
started in January 11. While the semester was on course, Dr. Rose said, since the appeal
was in progress that | should keep my classes. According to school handbook, a decision
supposed to be reached within a window of 30 days but instead it took 4 months and
half. It was in May 10" after the semester ended and | had passed all the classes that |
failed previously (DMTM 2 and DAST 8) that | received a letter from the chair of
grievance committee (Dr. Fields) that my appeal was dismissed, that | failed to prove
that | was treated differently. The following day | was withdrawn from final year (P-
Ayear) rotation (clinical), after | have completed all school courses but the clinical to
complete my PharmD. program.

4, Misleading practices: Furthermore, | did not know that | was given an incomplete course
work to register for in April 2019 for P-4 Clinical courses until | went to financial aid in
May 2019. One of the official said that | did not register for enough credit hours to
qualify for financial aid. At first, | was confused, and | said, | did. Little did | know that the
course that pharmacy department assigned to me through the pin was incomplete
course. During that period, | learnt that Dr. Gentry and Newaz had predetermined my
discontinuation from the program prior to the end of the semester. When | went to the
office of the assistant provost, that was when | found out that my file was in his office.
The first thing he said was you have been dismissed before but the then Dean (Dr.
Coleman) brought you back. But | said not for a favor, because it took the Dean’s
intervention to do what was right before | was given the chance to do what others get

easily. When Dr. Gentry became the new interim Dean, He quickly acted on his
Case: 1:19-cv-07972 Document #: 1 Filed: 12/05/19 Page 3 of 3 PagelD #:3

        

predictions against me. So at the end of the spring semester 2019, after the school had
exploited all my money of a minimum of $220,000 in loans and | had successfully

completed all classroom requirement, the department stopped me even though they
allowed other students that were in exact situation (repeated a year and had a D-grade

before P-4) like mine to continue to rotation because you can graduate with a D-grade
that | had.

      
     
       
   

5. This court has a jurisdiction over this case because the United States Code: US Civil: 20
USC 1703, which stands against denial of equal educational opportunity and the
damaged done to me was above the minimum dollar value listed. I’m requesting that
the court should under careful consideration order the defendant to pay me the amount

of 350,000 for exploitation. | had but lass than 10 months’ hospital visit to graduate and

they took me out.

    
   
   
       
    
    
   
 
     

SiBMAtULe......ccrecresrserseenaseeseneees
Samson Uboh
720 E 82" Street
Apt(3c)

Chicago IL 60619
